Case: 20-60782     Document: 00516401128         Page: 1    Date Filed: 07/20/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 20, 2022
                                  No. 20-60782
                                                                        Lyle W. Cayce
                                                                             Clerk
   Mariana Ndudzi,

                                                                     Petitioner,

                                      versus

   Merrick Garland, U.S. Attorney General,

                                                                    Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A201 665 987


   Before Higginbotham, Dennis, and Graves, Circuit Judges.
   Per Curiam:
         Mariana Ndudzi, a native and citizen of Angola, petitions for review
   of a Board of Immigration Appeals (BIA) decision denying her appeal of an
   immigration judge’s (IJ) denial of her application for asylum, withholding of
   removal, and protection under the Convention Against Torture (CAT). She
   argues that the Agency erred in finding her not credible and failed to review
   her corroborating evidence. We vacate and remand.
Case: 20-60782       Document: 00516401128           Page: 2     Date Filed: 07/20/2022




                                      No. 20-60782


                                            I.
          Ndudzi is from Cabinda, an Angolan province that is geographically
   separate from the rest of Angola, with distinctive dialect and culture. Cabinda
   is a small, poor, coastal province of Angola that borders the Republic of
   Congo and the Democratic Republic of Congo. It produces half of Angola’s
   oil but has little local control of its resources and politics.
          Cabinda has been home to a “low-level separatist insurgency” since
   the 1960s. When Angola gained independence from Portugal in the 1970s,
   the separatist movement coalesced into the Front for the Liberation of the
   Enclave of Cabinda (“FLEC”). Membership in FLEC is apparently often
   familial, and FLEC has engaged a violent insurgency against Angola for
   decades. FLEC’s fighting force has dwindled to “a few hundred men at
   most” in recent years due to a 2006 peace agreement with the Angolan
   government. But it still has carried out violent attacks in the last decade,
   including shooting at the Togolese national soccer team as it drove through
   Cabinda to the African Cup in 2019. The Angolan government now maintains
   an extensive military presence in Cabinda to quell dissent. Cabinda also
   remains impoverished and subject to regular human rights violations at the
   hands of Angolan government affiliates. Outside of FLEC, a substantial
   swath of the Cabindan population engages in peaceful demonstrations against
   Angolan rule. This widespread sympathy to the independence movement
   apparently renders many Cabindans subject to arbitrary human rights
   violations in Angola’s attempts to cow the province, with disappearances,
   torture, and intimidation routine.
          Ndudzi’s basic allegation is that the Angolan government identified
   her as a supporter of the independence movement after she attended a
   church-organized, pro-independence rally in 2016. Soon thereafter, three
   armed men in government uniforms broke into her home and, in front of her




                                            2
Case: 20-60782         Document: 00516401128              Page: 3       Date Filed: 07/20/2022




                                          No. 20-60782


   children, beat and raped her, leading to a three-day hospital stay. Ndudzi
   claimed, in her asylum application and in sworn testimony before an IJ, that
   she was never formally a member of FLEC, but rather has only supported
   independence through peaceful protest and organizing, which is a family
   tradition of sorts for many Cabindans. However, the IJ interpreted unsworn,
   nonverbatim statements from Ndudzi’s credible fear interview (CFI) as
   indicating that Ndudzi was a member of FLEC. The immigration judge then
   concluded that Ndudzi only sought to distance herself from FLEC after
   learning that it might be deemed a terrorist organization.1 That perceived
   inconsistency, along with varying statements Ndudzi gave about her
   preferred language and the color uniforms her attackers wore, led the IJ to
   deem Ndudzi not credible, which in turn formed the main basis for the IJ
   denying Ndudzi’s asylum, removal withholding, and CAT claims. The BIA
   found this adverse credibility finding reasonable, and affirmed. Now, the
   main issue in this petition for review is whether, under our deferential
   standard of review, the record compels a finding that Ndudzi is credible.
                                                II.
           This is a petition for review of a BIA final order dismissing Ndudzi’s
   claim for asylum, withholding of removal, and protection under the CAT.




           1
             The United States has not officially labeled FLEC a terrorist organization. In
   addition to denying Ndudzi’s petition on an adverse credibility finding, the IJ also
   concluded, based on the adverse credibility finding, that Ndudzi is a member of FLEC and
   that FLEC is a terrorist organization, relying almost exclusively on the Fourth Circuit’s
   decision in Viegas v. Holder, 699 F.3d 798(4th Cir. 2012). See 8 C.F.R. § 1208.16(d)(2). The
   BIA did not rely on this holding, instead affirming on the IJ’s adverse credibility ruling.
   Ndudzi therefore does not seek review of the IJ’s finding that FLEC is a terrorist
   organization. Indeed, because the BIA did not reach the IJ’s finding that FLEC is a terrorist
   organization, this court lacks jurisdiction to review that finding. Zhu v. Gonzales, 493 F.3d
   588, 593 (5th Cir. 2007).




                                                3
Case: 20-60782      Document: 00516401128           Page: 4    Date Filed: 07/20/2022




                                     No. 20-60782


   The BIA had jurisdiction under 8 C.F.R. §§ 1003.1(b)(3) and 1240.15, and
   we have jurisdiction under 8 U.S.C. § 1252(b).
          Under the Immigration and Nationality Act (INA), the Attorney
   General has discretion to grant asylum to an alien who is a “refugee.” Milat
   v. Holder, 755 F.3d 354, 360 (5th Cir. 2014); 8 U.S.C. § 1158(b)(1)(A). A
   “refugee” is a person “unable or unwilling to return” to the person’s home
   country “because of persecution or a well-founded fear of persecution on
   account of race, religion, nationality, membership in a particular social group,
   or political opinion.” 8 U.S.C. § 1101(a)(42)(A). At this stage of the
   proceedings, there does not appear to be any real dispute that if Ndudzi’s
   allegations are true, she could qualify as a refugee.
          We generally have “authority to review only the decision of the BIA.”
   Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). However, we may also
   review the IJ’s decision if “the IJ’s ruling affects the BIA’s decision.” Id.
   The BIA adopted the IJ’s factual findings, including the key finding that
   Ndudzi was not credible. We may therefore review the IJ’s adverse
   credibility finding. See Avelar-Oliva v. Barr, 954 F.3d 757, 763 (5th Cir. 2020).
          We review factual findings under the substantial evidence standard
   and legal questions de novo. Zhu, 493 F.3d at 594. Under the substantial
   evidence standard, reversal is improper “unless we decide not only that the
   evidence supports a contrary conclusion, but that the evidence compels it.”
   Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005) (internal quotation marks
   and citation omitted). Ndudzi “must prove that the evidence is so compelling
   that no reasonable factfinder could reach a contrary conclusion.” Id.
                                         III.
          The main issue in this appeal is whether the BIA erred in upholding
   the IJ’s adverse credibility finding. That decision is largely based on
   perceived contradictions between Ndudzi’s alleged statements in her CFI




                                          4
Case: 20-60782      Document: 00516401128          Page: 5    Date Filed: 07/20/2022




                                    No. 20-60782


   and her sworn testimony in her removal hearing. Ndudzi makes two
   arguments against the adverse credibility finding. First, she argues that the
   BIA and IJ improperly relied on the CFI notes, which consisted of non-
   verbatim translations of her responses to questions, and to which Ndudzi did
   not contemporaneously swear or attest, although she did attest to a summary
   of the interview. Second, she argues that substantial evidence does not
   support the adverse-credibility decisions. We decline to address the CFI
   notes’ admissibility because, even if those notes were properly admitted, they
   do not support the conclusions the Agency drew from them.
          The INA provides that, “[c]onsidering the totality of the
   circumstances, and all relevant factors, a trier of fact may base a credibility
   determination on . . . the consistency between the applicant’s . . . written and
   oral statements . . . without regard to whether an inconsistency, inaccuracy,
   or falsehood goes to the heart of the applicant’s claim.” 8 U.S.C.
   §1158(b)(1)(B)(iii). “[I]t is the factfinder’s duty to make determinations
   based on the credibility of the witnesses,” but an adverse credibility
   determination must be based in “specific and cogent reasons derived from
   the record.” Singh v. Sessions, 880 F.3d 220, 225 (5th Cir. 2018) (internal
   quotation marks and citation omitted). The factfinder may rely on any
   inconsistency or omission to determine that the petitioner is not credible in
   light of the totality of the circumstances, regardless of whether the
   inconsistency or omission goes to the heart of the applicant’s claim. Ghotra
   v. Whitaker, 912 F.3d 284, 289 (5th Cir. 2019); 8 U.S.C. § 1158(b)(1)(B)(iii).
   We defer to “an IJ’s credibility determination unless, from the totality of the
   circumstances, it is plain that no reasonable fact-finder could make such an
   adverse credibility ruling.” Singh, 880 F.3d at 225 (internal quotation marks
   and citation omitted).
          The Agency concluded that contradictions between the CFI notes and
   Ndudzi’s testimony rendered her testimony incredible. Specifically, the IJ



                                          5
Case: 20-60782       Document: 00516401128         Page: 6   Date Filed: 07/20/2022




                                    No. 20-60782


   found that Ndudzi was not credible based on: “inconsistencies between
   issues surrounding the language she speaks best, her FLEC membership, and
   her inconsistencies with recalling certain aspects of her asylum interview but
   then specifically not remembering making certain statements when it was
   against her interest.” According to the IJ, the more “complex”
   inconsistencies pertained to Ndudzi’s membership in FLEC. The IJ cited the
   CFI notes’ statement that Ndudzi claimed she was “part of the group that
   fights for independence of [Cabinda],” while at the merits hearing and in her
   asylum application she claimed that she never belonged to FLEC. The IJ
   interpreted the CFI notes as depicting that Ndudzi claimed FLEC
   membership, and thus her denial of FLEC membership at the asylum hearing
   was a disingenuous attempt to save her asylum claim. The IJ also discounted
   Ndudzi’s explanation for this purported inconsistency, which was that she
   meant she belongs to the Cabindan “population,” which generally fights for
   independence from Angola. The BIA’s credibility analysis, in turn, rests on
   its assertion that Ndudzi “provided inconsistent evidence concerning
   whether she was a member of [FLEC].”
            The Agency’s conclusion that Ndudzi expressly claimed FLEC
   membership is rooted in the following (non-verbatim) summary in the CFI
   notes:
            [Q] Why do you think the men came to your home in 2017 to
            harm you?
            [A] Because I was also part of the group that fights for the
            independence of my province.
            [Q] How did they know you were part of the group?
            [A] How do you not know? Everyone is aware of who is part of
            this group.
            [Q] How does everyone know?
            [A] The government, compared to those people, is not the
            same power.




                                         6
Case: 20-60782     Document: 00516401128         Page: 7    Date Filed: 07/20/2022




                                  No. 20-60782


         [Q] I’m not sure I understand. You said everyone is aware of
         who is part of the group. How does everyone know that?
         [A] Because the government is aware of the people that belong
         to flec [sic], it’s like generations of families and even [when]
         they die, they pass it along. The government knows who
         belongs to this group.
         [Q] What does [FLEC] stand for?
         [A] It’s the rebel group that fights for the independence of
         Cabinda.
         [Q] Did you ever use violence as part of your activities in the
         group?
         [A] No.

   The CFI notes also state that Ndudzi feared an attack if she returned to
   Angola “Because I know that my husband is on the list for this group and I
   belong to the group and I’m his family. I know they would come after me too
   and I don’t want to die and leave my kids behind.” The IJ and BIA
   interpreted these notes as reliably indicating that Ndudzi had claimed FLEC
   membership. When asked directly about it, under oath and in a transcribed
   hearing, Ndudzi repeatedly denied ever having been a FLEC member or
   having said she was a member, but the IJ and BIA concluded that Ndudzi was
   lying, inferring that she’d learned from counsel that FLEC membership
   could hinder her asylum application. There are two problems with this
   conclusion. First, the purported “inconsistencies” between the CFI notes
   and Ndudzi’s sworn testimony are in fact largely consistent. Second, the
   Agency failed to consider Ndudzi’s corroborating evidence. That is, when
   faced with seeming inconsistencies between the CFI notes and Ndudzi’s
   sworn testimony, the Agency not only declined to credit Ndudzi’s sworn
   testimony, it accepted as true the CFI notes’ unsworn, non-verbatim
   statements while ignoring evidence to the contrary. Cf. Nkenglefac v.
   Garland, 34 F.4th 422 (5th Cir. 2022) (vacating a BIA decision affirming an
   adverse credibility finding, which was based on purported inconsistencies




                                        7
Case: 20-60782      Document: 00516401128         Page: 8   Date Filed: 07/20/2022




                                   No. 20-60782


   between sworn testimony and CFI statements, because the petitioner “was
   not given the opportunity to explain perceived inconsistencies in the
   government summaries of his prior uncounseled interviews”); Ferreira v.
   Lynch, 831 F.3d 803, 809-11 (7th Cir. 2016) (remanding to the BIA when it
   failed to consider whether “the notes from the credible-fear interview are
   unreliable because . . . they are a summary and not a verbatim transcript”);
   Bassene v. Holder, 737 F.3d 530, 537 (9th Cir. 2013) (noting that even “a
   contradiction between a petitioner’s asylum interview, where the interview
   was not recorded and notes were taken by hand, and removal hearing
   testimony [alone may not be] substantial evidence to justify an adverse
   credibility finding”).
                                        A.
          We first examine whether the Agency correctly found Ndudzi’s
   statements to be inconsistent. The primary inconsistency, according to the
   Agency, is that Ndudzi claimed FLEC membership in the CFI but disavowed
   FLEC membership under oath at her subsequent merits hearing. However,
   the CFI notes don’t include any direct statement by Ndudzi that she
   “belongs” to FLEC, and the CFI officer never directly asked Ndudzi
   whether she is a member of FLEC. She mentions FLEC only in response to
   the interviewer’s question; otherwise she just says that she was “part of the
   group that fights for [Cabinda’s] independence.” The closest she gets to
   saying that she is a member of FLEC is when, in response to a clarifying
   question after she says that the government knows the names of all Cabindans
   who fight for independence, “the government is aware of the people that
   belong to FLEC,” because FLEC membership is defined by familial lines and
   because the Angolan government freely labels independence supports as
   FLEC members to discredit them. That is not a direct or implied admission
   of FLEC membership, just a statement that the Angolan government tracks
   families with FLEC members. In other words, Ndudzi never claims FLEC



                                        8
Case: 20-60782     Document: 00516401128          Page: 9    Date Filed: 07/20/2022




                                   No. 20-60782


   membership in the CFI notes, and there is no express inconsistency in
   Ndudzi’s statements regarding FLEC.
          For what appeared to be an inconsistency between her statements at
   the CFI interview and at the merits hearing, Ndudzi offered an explanation.
   She said that the Angolan government presumes that anyone who supports
   Cabindan autonomy is a member of FLEC and thus subject to arrest. She also
   offered expert opinion that FLEC is outlawed in Cabinda such that there is
   no formal membership, and that a common Cabindan saying is “We are all
   FLEC.” And there is no evidence that Ndudzi ever engaged in any measures
   beyond attending a rally and organizing her neighbors. Ndudzi’s partner
   similarly avowed that she was never a member of FLEC, and instead had
   engaged in pro-independence demonstrations organized by her church.
   Ndudzi thus related only peaceful, non-FLEC-related independence
   campaigning, something shared by various Cabindan civil society actors like
   churches, academics, and journalists. Thus, the IJ and BIA first identified an
   “inconsistency” that wasn’t inconsistent, and then decided to weigh
   Ndudzi’s inferred statement from a non-verbatim report, to which she had
   not specifically attested, over the more formal record evidence and sworn
   testimony to the contrary. On this point, it should be noted that the BIA
   acknowledged that, “except for [her] denial that she was a member of the
   FLEC, her hearing testimony was largely consistent with her credible fear
   testimony.” Thus, the main pillar of the adverse credibility determination is
   not “supported by specific and cogent reasons derived from the record.’”
   Singh, 880 F.3d at 225 (quoting Wang v. Holder, 569 F.3d 531, 537 (5th Cir.
   2009)).
          The BIA then cited other reasons in support of its adverse credibility
   finding. It determined that Ndudzi made an inconsistent statement about
   whether she entered the United States alone or with two of her children. But
   this conclusion is also questionable. Before the merits hearing, Ndudzi



                                         9
Case: 20-60782     Document: 00516401128           Page: 10    Date Filed: 07/20/2022




                                    No. 20-60782


   claimed that she entered the United States with two children, while her
   partner separately entered with their third child. She also said that the reason
   they did not all enter together was that she and two of her children were
   kidnapped in Mexico for ransom, and were released only when her
   kidnappers decided that no one would pay for her release. At the merits
   hearing, Ndudzi said that she traveled from Panama to the United States with
   her partner and their children. When asked if she entered the United States
   “with all those family members,” she responded:
          When we arrived in Mexico, we wanted to continue traveling
          and crossing together. But due to the fact that I was kidnapped
          in Mexico, I wasn’t able to go with the rest of my family. So the
          people who kidnapped me thought I was from Central
          America. But when I told them I’m from Africa, they did not
          harm me. When I arrive[d] at the border with Immigration,
          they told me that my . . . partner had already crossed.
   While the BIA interpreted this answer as stating that Ndudzi entered the
   United States “alone,” she never actually said that; she only said that her
   family did not all enter together.
          The IJ and BIA next relied on Ndudzi’s inconsistent statements about
   what language she speaks best. She told the credible fear interviewer that she
   prefers Portuguese, but she told the IJ that she prefers French. It is true that
   these statements conflict, though it should be noted that, earlier, the
   government’s Portuguese interpreter—who spoke European Portuguese—
   had difficulty understanding Ndudzi’s African dialect. Ndudzi’s desire to
   forego Portuguese in favor of French is thus understandable.
          Last, the IJ and the BIA noted inconsistencies in Ndudzi’s statements
   about what kind of uniforms her attackers wore. At the hearing, Ndudzi
   stated that the three men wore “military uniform[s],” while in her asylum
   affidavit she says they wore “Angolan black police uniforms.” This is trivial




                                         10
Case: 20-60782        Document: 00516401128              Page: 11       Date Filed: 07/20/2022




                                         No. 20-60782


   difference, as there is nothing in the record that indicates Angolan “military
   uniforms” are not black or are different from “police uniforms.” We have
   held that trivial or unimportant details may support an adverse credibility
   decision. See Avelar-Oliva, 954 F.3d at 768. But here there were two
   corroborating statements—one from Ndudzi’s partner and one from the
   child advocate working with Ndudzi’s child who witnessed the rape—
   corroborating Ndudzi’s assertion that she was raped by three men
   representing the Angolan government to intimidate her from continuing to
   demonstrate for Cabindan independence.
           In summary, none of the inconsistencies the Agency relied on are in
   fact inconsistent. That leaves only the IJ’s opinion that Ndudzi’s demeanor
   was “agitated,” including when asked about “being separated from her
   children” for over a year, as evidence she was not credible. We generally
   defer to an IJ’s perception of an asylee’s demeanor.2 E.g., Wang, 569 F.3d at
   539. But we have never held that demeanor alone supports an adverse
   credibility finding where the Agency failed to consider an asylee’s


           2
              Such deference is perhaps unfounded, however, given the wealth of
   contemporary psychological research suggesting that subjective perception of a witness’
   demeanor is an unreliable indicator of the witness’ veracity. E.g., Mark W. Bennett,
   Unspringing the Witness Memory and Demeanor Trap: What Every Judge and Juror Needs to
   Know about Cognitive Psychology and Witness Credibility, 64 AM. U. L. REV. 1331, 1332 (2015)
   (“[C]ognitive psychological studies have consistently established that the typical cultural
   cues jurors rely on, including averting eye contact, a furrowed brow, a trembling hand, and
   stammering speech, for example, have little or nothing to do with a witness’s
   truthfulness.”); Liz Bradley & Hillary Farber, Virtually Incredible: Rethinking Deference to
   Demeanor When Assessing Credibility in Asylum Cases Conducted by Video Teleconference, 36
   GEO. IMMIGR. L.J. 515, 535 (2022) (“Decades of research by social scientists have shown
   that the nonverbal ‘cues’ commonly associated with deception are based on false
   assumptions,” and cultural differences between an asylee and an IJ can “lead to cross-
   cultural misunderstandings of nonverbal cues,” especially when testimony is mediated
   through an interpreter).




                                               11
Case: 20-60782     Document: 00516401128           Page: 12    Date Filed: 07/20/2022




                                    No. 20-60782


   corroborating evidence. Cf. In re A-S-, 21 I. & N. Dec. 1106, 1112 (BIA 1998).
   (suggesting that it may be inappropriate to base an adverse credibility finding
   solely on “halting and hesitating testimony” if that testimony is detailed and
   consistent); In Re B-, 21 I. & N. Dec. 66, 70 (BIA 1995) (reversing denial of
   asylum that was based solely on demeanor).
                                         B.
          That brings us to the last issue with the Agency’s adverse credibility
   analysis. The BIA relied only on the above-mentioned “inconsistencies” to
   discount Ndudzi’s claims, while failing to consider documentary evidence
   that bolstered her claims. Where an asylee offers insufficient supporting
   evidence, an adverse credibility finding suffices to deny an asylum claim. E.g.,
   Zhang, 432 F.3d at 345. This court “reviews the BIA’s decision procedurally
   to ensure that the complaining alien has received full and fair consideration
   of all circumstances that give rise to his or her claims.” Ghotra, 912 F.3d at
   290 (internal quotation marks, citation, and alteration marks omitted). The
   BIA must “consider the issues raised, and announce its decision in terms
   sufficient to enable a reviewing court to perceive that it has heard and thought
   and not merely reacted.” Id. Remand is not “warranted any time the BIA
   does not discuss every piece of corroborating evidence.” Id. But remand may
   be necessary where the BIA “failed to address much of [the] key evidence.”
   Abdel-Masieh v. INS, 73 F.3d 579, 585 (5th Cir. 1996).
          Ndudzi submitted declarations from her partner, Kevin Tchissambo;
   two experts on Angola and Cabinda; a child support advocate discussing
   Ndudzi’s children’s diagnoses of post-traumatic stress disorder from
   witnessing Ndudzi’s rape; and corroborating country condition information.
   The BIA’s opinion did not cite any of this corroborative evidence, instead
   resting its decision on the CFI notes’ description of Ndudzi’s statements.
   And while the IJ noted Ndudzi’ evidence in describing her petition’s factual




                                         12
Case: 20-60782     Document: 00516401128           Page: 13   Date Filed: 07/20/2022




                                    No. 20-60782


   background, the IJ also considered only Ndudzi’s non-verbatim CFI
   statements to assess the credibility of her sworn hearing testimony.
          In sum, the BIA and IJ’s adverse credibility determination rests
   largely on “inconsistencies” in the record that are not actually inconsistent.
   True, small inconsistencies, when added up, could support an adverse
   credibility finding. Cf. Avelar-Oliva, 954 F.3d at 768. But here each purported
   inconsistency does not actually undercut Ndudzi’s claim, and the BIA
   ignored Ndudzi’s corroborating evidence. That demonstrates that the
   Agency did not support its finding with “specific and cogent reasons derived
   from the record.” Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Cf.
   Cuesta-Rojas v. Garland, 991 F.3d 266, 277 (1st Cir. 2021) (“Here, we are
   explaining why the record does not support finding any of these
   inconsistencies to be concerning at all, such that their amalgamation
   necessarily cannot be of concern.”).
                                          IV.
          Last, Ndudzi challenges the Agency’s denial of her CAT claim. The
   same defects noted above also apply to the Agency’s denial of Ndudzi’s CAT
   claim, but with more force: whereas an adverse credibility finding is often
   fatal to an asylum petition, the CAT regulations specifically require the
   Agency to consider a petitioner’s corroborating evidence even if the
   petitioner has been deemed not credible.
          Whether a petitioner is eligible for CAT protection is a factual
   question that we review under the substantial evidence standard. Zhang, 432
   F.3d at 344. To obtain protection under the CAT, Ndudzi “must
   demonstrate that, if removed to a country, it is more likely than not [s]he
   would be tortured by, or with the acquiescence of, government officials acting
   under the color of law.” Hakim v. Holder, 628 F.3d 151, 155 (5th Cir. 2010)
   (citing 8 C.F.R. § 208.16(c)(2)). Torture under the CAT is defined as:




                                          13
Case: 20-60782     Document: 00516401128           Page: 14   Date Filed: 07/20/2022




                                    No. 20-60782


          any act by which severe pain or suffering, whether physical or
          mental, is intentionally inflicted on a person for such purposes
          as obtaining from him or her or a third person information or a
          confession, punishing him or her for an act he or she or a third
          person has committed or is suspected of having committed, or
          intimidating or coercing him or her or a third person, or for any
          reason based on discrimination of any kind, when such pain or
          suffering is inflicted by or at the instigation of or with the
          consent or acquiescence of a public official or other person
          acting in an official capacity.
   8 C.F.R. § 208.18(a)(1); see 8 C.F.R. § 208.16(c)(1).
          The IJ concluded that Ndudzi is ineligible for CAT relief because of
   her connection to FLEC. That conclusion, in turn, is based principally on the
   IJ’s adverse credibility finding. Thus, the IJ’s denial of Ndudzi’s CAT claim
   rests almost entirely on the adverse credibility determination. Before the
   BIA, Ndudzi contended that the IJ “relied too heavily on the adverse
   credibility finding,” but the BIA disagreed, construing the IJ as merely
   decreasing the weight of Ndudzi’s testimony regarding her fear of torture.
   The BIA then affirmed the IJ on the merits, stating only that Ndudzi “has
   not shown that the Angolan government is searching for her, that she will be
   specifically targeted and tortured, or that she would not be able to relocate
   safely within Angola.” The BIA did not address Ndudzi’s supporting
   evidence, but it did note that the IJ considered evidence of general conditions
   in Angola.
          The BIA mischaracterized the IJ’s decision, which did in fact rely
   heavily on the adverse credibility determination because the IJ denied the
   CAT claim “[a]t the outset . . . because the Court’s adverse credibility
   finding taints the CAT claim.” Ndudzi’s claims for asylum and CAT relief
   rely on identical factual bases, and thus the adverse credibility finding, if
   upheld, will similarly doom Ndudzi’s CAT claim. Cf. Asres v. Holder, 364 F.




                                         14
Case: 20-60782     Document: 00516401128           Page: 15    Date Filed: 07/20/2022




                                    No. 20-60782


   App’x 127, 131 (5th Cir. 2010). But the Agency’s almost-exclusive reliance
   on the adverse credibility finding to deny Ndudzi’s CAT claim faces two
   problems. First, as discussed above, the record does not specifically support
   that finding. Second, the BIA did not consider Ndudzi’s corroborating
   evidence in denying her CAT claim. The applicable regulation, 8 C.F.R.
   § 1208.16(c)(3), requires the BIA to consider “[e]vidence of gross, flagrant
   or mass violations of human rights within the country of removal” and any
   “[o]ther relevant information regarding conditions in the country of
   removal” in its likelihood-of-torture assessment. “That provision has no
   exception for cases of adverse credibility determinations.” Arulnanthy, 17
   F.4th at 598.
          The BIA, however, only noted what the IJ had considered—a country-
   conditions report—and then, like the IJ, did not meaningfully consider
   anything else. “Generalized country evidence tells [courts] little about the
   likelihood state actors will torture any particular person,” Qorane v. Barr, 919
   F.3d 904, 911 (5th Cir. 2019), and Ndudzi also introduced more specific
   evidence. Her experts described the Angolan government’s pattern of human
   rights violations against pro-independence Cabindans like Ndudzi. Her
   experts also specifically opined that Ndudzi was likely to be tortured or killed
   on her return to Angola. They noted that the Angolan government closely
   monitors Angolans who return after unsuccessfully seeking asylum in other
   countries, and Ndudzi’s partner related receiving a message from an Angolan
   phone number threatening that the government would find him and his
   family if he returned to Angola. The IJ somewhat engaged the expert
   affidavits, which it discounted by finding that imprisonment does not equate
   with torture. But the IJ did not mention the experts’ opinion that the Angolan
   government would also rape or murder Ndudzi. Finally, while the IJ deemed
   Ndudzi’s fears “speculative,” this court has distinguished between
   “speculation that government officials may be willfully blind to [a




                                          15
Case: 20-60782     Document: 00516401128           Page: 16    Date Filed: 07/20/2022




                                    No. 20-60782


   petitioner’s] likely future torture” and assertions that government officials
   were “previously actually involved in or enabled” past torture and were
   “likely to be involved again in the future.” Garcia v. Holder, 756 F.3d 885,
   892-93 (5th Cir. 2014). As in Garcia, Ndudzi alleges that government agents
   tortured her. That allegation, along with the corroborating evidence of the
   Angolan government’s similar treatment of other pro-independence
   activists, satisfies our standards for a credible fear of torture. Cf. id. (“The
   alleged active involvement of public officials acting in their official capacity
   and the close temporal proximity between Garcia’s contact with public
   officials and the subsequent threats and beatings support his assertions and
   warrant further review.”).
                                         V.
          In summary, the BIA and IJ relied heavily on an unsupported
   conclusion that Ndudzi is not a credible witness. At the same time, there
   appears to be little dispute that, if Ndudzi’s claims are true, she would be
   entitled to asylum under 8 U.S.C. § 1158(b)(1)(A). Because the adverse
   credibility finding is not supported by specific and cogent reasons derived
   from the record, we GRANT the petition for review, VACATE the
   decisions of the BIA and IJ denying Ndudzi’s application for asylum and
   CAT relief, and REMAND for further proceedings consistent with this
   opinion.




                                          16